Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
The Amendment filed on 10/13/2022, amended claims 67 and 85, and cancelled claims 82-83.
Claims 67, 75-78, 80-81 and 84-88 are pending.  
Priority
	The instant invention is a 371 of PCT/CN2019/080175 filed 03/28/2019, which claims priority to PCTCN2018081155, filed 03/29/2018.  
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Election/Restrictions
Applicant elected Lipid No. 41, the compound of claim 84, as the lipid compound of formula (I), Lipid No.38:No.41=6:1 as the lipid combination, SEQ ID No: 6 as the nucleic acid, and lung cancer as the disease, in the reply filed 02/14/2022.
	Claims 67, 75-78, 80-81 and 84-88 are examined on the merits herein.  
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Claim Objections
	Applicant’s amendment to claims 67 and 85 that adds periods to the end of the claims is sufficient to overcome this objection.  
NEW REJECTIONS
Claim Objections
Claims 85-86 are objected to because of the following informalities:  
-The Markush group recited in claim 85 is missing commas between the members of the group and missing the term “add” prior to the recitation of the final group member.  See MPEP 2117 for guidance on proper Markush language.
-For clarity, the term “ratio” should be utilized in claim 86 instead of “=.”  For example, “a lipid combination of No.38:No. 41=6:1,” should be amended to “a lipid combination of No.38:No.41 in a ratio of 6:1,” or something similar.
-For clarity, the term “or” should be inserted prior to the recitation of the final lipid combination.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 67, 75-78, 80-81 and 84-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 67 recites the limitations "the structure" and “the formula” in lines 8 and 10.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, these limitations are interpreted as “a compound having a structure of formula:.” 
Claims 75-78, 80-81 and 84-88 are rejected as being dependent on claim 67. 
-A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 75 recites the broad recitation “14-32 bp”, and the claim also recites “16-28 bp” or “18-24 b” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
-For the purpose of examination, “16-28 bp” or “18-24 b” is interpreted as exemplary of “14-32 bp.”
-Claim 77 is indefinite because the metes and bounds of the term “disease” are not clear.  Since claim 77 depends from claim 76, it is not clear if “wherein the disease is cancer” is a generic reference to cancer or if it is a reference to heart, spleen, kidney, gastric, lung or intestinal cancer.
For the purpose of examination, “disease” in claim 77 is interpreted as heart, spleen, kidney, gastric, lung or intestinal cancer
-Claim 80 is indefinite because the metes and bounds of the claim are unclear.  Claim 67, from which claim 80 depends, recites “orally administering the lipid-nucleic acid mixture to the subject.”  Claim 80 recites “wherein the nucleic acid is delivered to blood circulation or a target tissue/cell of the subject, the said target tissue is selected from. . .and intestine.”  It is not clear if the oral administration delivers the nucleic acid to the blood circulation or the target tissue/cell, or if there is another step required to achieve these deliveries.  It is additionally not clear how the nucleic acid is delivered to blood circulation or a target tissue/cell.  If the lipid-nucleic acid is orally administered, it is not understood how it could be administered to blood circulation or a target tissue/cell.
For the purpose of examination, the claim is interpreted as wherein the oral administration delivers the nucleic acid to a target tissue/cell through blood circulation.  
-Claim 84 is indefinite because the metes and bounds of the claim are unclear.  Specifically, it is not clear if the depicted compound is a species of the compound of (a) recited in instant claim 67, from which it depends, or if this is a lipid in addition to the lipid composition comprising (a) and (b).
For the purpose of examination, the compound of claim 84 is interpreted as a compound of (a), as recited in claim 67.
-Claim 85 is indefinite because the metes and bounds of the claim are unclear.  First, it is not clear if the depicted compounds are species of compounds of (b) recited in instant claim 67, from which it depends, or if this these lipids are in addition to the lipid compositions comprising (a) and (b).  Second, if the compounds are species of (b), it is not clear how they are related since the stereochemistry recited by compound (b) is not recited by all the compounds recited in claim 85.
For the purpose of examination, the compounds of claim 85 are interpreted as compounds of (b), as recited in claim 67.  
Claim 85 recites the limitation "the compounds" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, this phrase is interpreted as “a compound.”
-Claim 86 is indefinite because the metes and bounds of the claim are not clear.  Claim 86 depends from claim 67, which is directed to compounds of generic formulas and not species of compounds identified by numbers.  As such, it is not clear what these numbers and ratios are referencing.
For the purpose of examination, the claim is interpreted as a lipid combination in any ratio.  It is noted, that claim 86 cannot be interpreted as depending on claim 85 because claim 86 recites numbers of compounds that are not recited in claim 85.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Note: Due to indefiniteness, the claims are interpreted as discussed in the above 35 USC 112 rejection.
Claims 67, 80-81, and 86-88 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent No. 6,074,667 to Kinnunen (PTO-892), as evidenced by PubChem Sphinganine (PTO-892), PubChem DOPE (PTO-892), and Cayman (PTO-892), 
Kinnunen ‘667 teaches a method for transfecting a cell with a nucleic acid comprising contacting the cell with a liposomal transfection composition comprising the nucleic acid, a sphingosine or a derivative of sphingosine of the formula 
    PNG
    media_image1.png
    85
    313
    media_image1.png
    Greyscale
, and a helper lipid (abstract, Col. 8-Col. 9, claims 1 and 17).  Further taught is administering the composition to a subject (Col. 9, lines 21-32, Col. 5, lines 13-19).  
	The sphingosine derivative can be selected from a) dimethylsphingosine  
    PNG
    media_image2.png
    105
    482
    media_image2.png
    Greyscale
, b) dihydrosphingosine, 
    PNG
    media_image3.png
    101
    482
    media_image3.png
    Greyscale
, and c) phytosphingosine, 
    PNG
    media_image4.png
    101
    484
    media_image4.png
    Greyscale
 (Col. 5, line 65-Col. 6, line 18; Col. 8-Col. 10, claims 5 and 21, 27-30).  
	As evidenced by PubChem, DL—erythro dihydrosphingosine  is a synonym for dihydrosphingosine (pgs. 4-5).  As evidenced by Cayman, the structures of DL—erythro dihydrosphingosine are 
    PNG
    media_image5.png
    266
    412
    media_image5.png
    Greyscale
(pg. 1).
	Helper lipids can be phospholipids such as Dioleoylphosphatidylethanolamine (DOPE), 
    PNG
    media_image6.png
    121
    483
    media_image6.png
    Greyscale
, a phosphatidylethanolamine which meets the limitation of instant compound (b) when A is C17 alkenyl, B is a C17 alkenyl, and Q is NH2 (Col. 8, lines 18-21, 29-30, claims 2-3 and 6).
	As evidenced by PubChem, (Z)-(2R)-3-(((2-Aminoethoxy)(hydroxy)phosphoryl)oxy)propane-1,2-diyl dioleate is a synonym for DOPE, which has the following structure, 
    PNG
    media_image7.png
    264
    397
    media_image7.png
    Greyscale
(pgs. 4-6, 27).
	Exemplified are liposomes prepared using lipid stocks of DOPE and sphingosine derivatives selected from sphingosine, phytosphingosine and phosphorylcholine-sphingosine (Col. 5, line 64-Col. 6, line 15).   
	Nucleic acids include DNA and RNA (Col. 4, lines 15-16 and 60-63).  
	In-vivo administration of the lipid-nucleic acids include oral, rectal, nasal, intradermal or parenteral routes including subcutaneous, intravenous, intramuscular, infusion and more, wherein intravenous administration is delivery to the blood circulation since it is administration into a vein (Col. 5, lines 12-20).  The particular mode of administration will depend on the severity of the condition being treated (Col. 5, lines 13-15).  
	Liposomes are widely used for drug delivery and gene transfer into mammalian cells in vivo (Col. 1, lines 26-44).
	The liposomes can be used for the treatment of tumors (Col. 4, lines 52-57).  
-Since instant claim 67 is directed toward a method for delivering a nucleic acid or a subject, and not directed toward a method of making a lipid-nucleic acid mixture, the phrases “mixing a lipid composition with the nucleic acid” and “wherein the lipid-nucleic acid mixture is obtained by heating method. . .at a temperature of 80 C to 100 C,” are interpreted as product by process limitations.  
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
The product-by-process recitations are considered met since the products appear to be the same.   
-Since claim 80 depends on claim 67, which is directed toward a method for delivering a nucleic acid to a subject, , the limitations “wherein the nucleic acid is delivered to blood circulation or a target tissue/cell of the subject,” is interpreted as an intended use recitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
The intended use limitations are considered met since the method of Kinnunen ‘667 is capable of being administered to treat diseases.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: Due to indefiniteness, the claims are interpreted as discussed in the above 35 USC 112 rejection.

Claims 67, 80-81, 84, and 86-88 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,074,667 to Kinnunen (PTO-892), as evidenced by PubChem (PTO-892), PubChem (PTO-892), and Cayman (PTO-892).
Kinnunen ‘667 is applied as discussed in the above 35 USC 102 rejection.
While Kinnunen ‘667 teaches a method of delivering a lipid-nucleic acid composition to a subject by administering compounds of instant formulas (a) and (b), Kinnunen ‘667 differs from that of the instantly claimed invention in that it does not exemplify the stereochemistry recited by the compounds of instant formula (a) or (b), does not teach sphinganine d22:0, the compound of instant claim 84, and does not exemplify ratios of compounds (a) to compounds (b).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to exemplify the dihydrosphingosines of Kinnunen ‘667 as having the stereochemistry represented by instant (a) and exemplify the DOPE of Kinnunen ‘667 as having the stereochemistry represented by instant (b), to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the dihydrosphingosines of Kinnunen ‘667 as having the stereochemistry represented by instant (a) and exemplify the DOPE of Kinnunen ‘667 as having the stereochemistry represented by instant (b), with a reasonable expectation of success, because as evidenced by PubChem, dihydrosphingosine and DOPE encompassing compounds with the stereochemistry represented by instant compounds (a) and (b). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the dihydrosphingosine d20:0 of Kinnunen ‘667 with dihydrosphingosine d22:0, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to substitute dihydrosphingosine d20:0 with dihydrosphingosine d22:0, with a reasonable expectation of success, because a) Kinnunen ‘667 teaches sphingosines and sphingosine derivatives for use in its liposomal carriers, b) dihydrosphingosine d:20:0 and dihydrosphingosine d22:0 share a core structure of HOCH2C(NH2H)C(OHH), followed by a hydrocarbon chain that differ by two methylene groups, and c) homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007).  Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed "as a whole." In re Langer, 465 F.2d 896, 175 USPQ 169 (CCPA 1972) (Claims to a polymerization process using a sterically hindered amine were held nonobvious over a similar prior art process because the prior art disclosed a large number of unhindered amines and only one sterically hindered amine (which differed from a claimed amine by 3 carbon atoms), and therefore the reference as a whole did not apprise the ordinary artisan of the significance of hindered amines as a class.). See MPEP 2144.09.
Please note: the below motivation statement is applied for the purpose of compact prosecution.  Since the compounds of claim 86 do not delineate a relationship with the compounds of (a) or (b) in claim 67, from which claim 86 depends, as stated in the above 35 USC 112(b) rejection, claim 86 is interpreted as any ratio of compounds (a) to (b).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the combination of DOPE and 
    PNG
    media_image8.png
    60
    331
    media_image8.png
    Greyscale
,in a ratio of 6:1 or other ratios, to arrive at the instantly claimed ratios.  One of ordinary skill in the art would have been motivated to exemplify a lipid combination of DOPE and 
    PNG
    media_image8.png
    60
    331
    media_image8.png
    Greyscale
,in a ratio of 6:1 or other ratios, with a reasonable expectation of success, because a) Kinnunen ‘667 teaches that a preferred liposome composition contains from 10-90% by weight of helper lipid, such as phospholipid, in combination with 10-90% by weight of a sphingosine derivative, and DOPE is a phospholipid and 
    PNG
    media_image8.png
    60
    331
    media_image8.png
    Greyscale
is a sphingosine derivative; and b) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II).

Claims 75 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,074,667 to Kinnunen (PTO-892), as applied to claims 67, 80-81, 84, 86-88 above, and further in view of CN 102409044A (PTO-892).
Kinnunen ‘667 is applied as discussed in the above 35 USC 102 and 103 rejection.
Kinnunen ‘667 additionally teaches its nucleic acid liposomes for use in drug delivery, for the delivery of foreign DNA to mammalian cells, for gene transfer and more (Col. 1, lines 25-43)
While Kinnunen ‘667 teaches a method of delivering a lipid-nucleic acid composition to a subject by administering compounds of instant formulas (a) and (b), Kinnunen ‘667 differs from that of the instantly claimed invention in that it does not teach SEQ ID NO:4.
	CN ‘044 teaches nucleic acid tags and uses thereof.  Disclosed is a method for constructing indexes for digital gene expression (DGE) profiling and uses thereof.  DGE detects the gene expression of a specific tissue of a species in a specific state and can be used in basic scientific research, medical research and drug research and development.  RNA samples are used to construct DGE libraries.  SEQ ID NO. 4 of the instant invention, which is 21 bp long, is taught as one of the nucleic acid sequences used in the tags (pgs. 6-7).  
	 It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to apply the GTTCAGAGTTCTACAGTCCGA sequence of CN ‘044 as the RNA of Kinnunen ‘667, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to apply the GTTCAGAGTTCTACAGTCCGA sequence as the RNA of Kinnunen ‘667, with a reasonable expectation of success, because Kinnunen ‘667 teach its nucleic acid-liposomes for use in drug delivery, for the delivery of foreign DNA to mammalian cells, and for gene transfer,  and CN ‘044 teaches its nucleic acid tags as useful in medical research and drug research and development.

Claims 76-77 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,074,667 to Kinnunen (PTO-892) as applied to claims 67, 80-81, 84 and 86-88 above, and further in view of US 2020/0069587 to Radovic (effectively filed on 06/04/2014).
Kinnunen, is applied as discussed in the above 35 USC 102 and 103 rejections.
	While Kinnunen ‘667 teaches a method of delivering a lipid-nucleic acid composition to a subject by administering compounds of instant formulas (a) and (b), Kinnunen ‘667 differs from that of the instantly claimed invention in that it does not teach the compositions for treating specific diseases.
	Radovic ‘587 teaches sphingolipid nucleic acid liposomes for treating diseases and disorders such as breast and lung cancer (pgs. 21-22, claims 91, 95-99).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to teach the lipid-nucleic acid compositions of Kinnunen ‘667 for the treatment of diseases and disorders such as breast and lung cancer, as taught by Radovic ‘587, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to teach the lipid-nucleic acid compositions of Kinnunen ‘667 for the treatment of diseases and disorders such as breast and lung cancer, with a reasonable expectation of success, because Kinnunen ‘667 teaches its lipid-nucleic acid compositions for use in treating diseases and Radovic ‘587 teaches sphingolipid nucleic acid liposomes for treating diseases and disorders such as breast and lung cancer.  

	 
Claim 85 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,074,667 to Kinnunen (PTO-892), are rejected under 35 U.S.C. 103 as applied to claims 67,  80-81, 84, and 86-88 above, and further in view of  HMDB (PTO-892). 
	Kinnunen, is applied as discussed in the above 35 USC 102 and 103 rejections.
	While Kinnunen ‘667 teaches a method of delivering a lipid-nucleic acid composition to a subject by administering compounds of instant formulas (a) and (b), Kinnunen ‘667 differs from that of the instantly claimed invention in that it does not teach	 compounds of instant claim 85.
HMDB teaches No. 38, 
    PNG
    media_image9.png
    98
    498
    media_image9.png
    Greyscale
 as a phosphatidylethanolamine.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the DOPE of Kinnunen, with 
    PNG
    media_image9.png
    98
    498
    media_image9.png
    Greyscale
of HMDB, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to substitute DOPE with  
    PNG
    media_image9.png
    98
    498
    media_image9.png
    Greyscale
, with a reasonable expectation of success, because both compounds are phosphatidylethanolamines, HMDB teaches 
    PNG
    media_image9.png
    98
    498
    media_image9.png
    Greyscale
as a known phosphatidylethanolamine, and Kinnunen teaches phosphatidylethanolamines as preferred helper lipids for use in their liposomal transfection vectors.
RESPONSE TO ARGUMENTS
Applicant argues that Kinnunen ‘667 is silent as to mixing the lipid composition with nucleic acid and heating the mixture at a temperature of 80 C to 100 C to obtain the lipid nucleic acid mixture.
This argument is not persuasive.  The instant claims are directed toward a method of delivering a nucleic acid to a subject by orally administering a lipid-nucleic acid mixture.  Applicant’s argument is directed toward product-by-process limitations.  Applicant is reminded that  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
In the instant case, the product-by-process recitations are considered met since the products appear to be the same.   
Applicant argues that forming the lipid nucleic acid mixture at temperatures of 80 to 100C results in improved delivery efficiencies as compared to the lipid nucleic acid mixture without heating and that as described in items 7 and 8, the lipid nucleic acid mixtures obtained by mixing and heating at 80 or 100 C exhibited much improved delivery efficiencies than those obtained by mixing at room temperature or 55 C.
This argument is not persuasive.  It is first pointed out that the newly applied rejections above are under 35 USC 102.  “Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973)”. See MPEP 2131.04.
In response to the claims rejected under 35 USC 103, the data recited by the instant declaration is not commensurate in scope to the instant claims.  The declaration is directed to
    PNG
    media_image10.png
    131
    253
    media_image10.png
    Greyscale
; however, instant independent claim 67 is directed to lipids of generic formulas (a) and (b) in no specific ratios or amounts.
Furthermore, it is noted that Applicant has not defined or explained the benefit of “improved delivery efficiencies.”
For these reasons, and in light of MPEP 716.02(a), which outlines the evidence required
to show unexpected results, the Jiang declaration and instant arguments are not found
persuasive.

Double Patenting
	The terminal disclaimers over Application Nos. 16,499,283 and 17,042,931 were filed on 06/06/2022.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622